DETAILED ACTION
	This Office Action is in response to the amendment filed on July 14, 2022. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 14, 2022 has been entered and considered by the examiner. Based on the amendment to overcome the rejections under 35 U.S.C. 101, the rejections have been withdrawn. With regards to the amendments to the drawings, the objections to elements 810, 820, 830, F1 and F2 have been withdrawn. However, the objections to the drawings due to elements 760 in FIG. 7, 1200 in Fig. 12, 1300 in FIG. 13, and 1620 in FIG. 16 are maintained, as they were not addressed.

Drawings Objection
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 760 in FIG. 7, element 1200 in Fig. 12, element 1300 in FIG. 13, and element 1620 in FIG. 16 are not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art of Janiga et al. (“Performance of Nature Inspired Optimization Algorithms for Polymer Enhanced Oil Recovery Process”) discloses polymer flooding as an enhanced oil recovery process for reservoirs, surrogate models created based on simulation results, a reservoir model discretized into grid blocks and includes five layers and wells, Nwachukwu et al. (“Machine Learning-Based Optimization of Well Locations and WAG Parameters under Geologic Uncertainty”) discloses discretizing a space based on a mesh of a defined size, data observations for waterfloods, Li et al. (WO 2012015516 A1) discloses using machine learning, a fine grid model corresponding to coarse grid cells, using training simulation to simulate the fine grid model, and Armacanqui et al. (“The Use of an Operational Filter Boosted Artificial Neural Network for Selection of Enhanced Oil Recovery Technique”) discloses using artificial neural network (ANN) to identify the best Enhanced Oil Recovery technique based on field rock and fluid properties.
However, none of the references taken either alone or in combination with the prior art of record discloses a method of operating a reservoir simulator comprising: 
	“predicting a position of the front for a subsequent time step for a corresponding second time using a trained machine model; 
discretizing the spatial reservoir model locally at the predicted position of the front to generate a locally discretized version of the spatial reservoir model; and 
performing a time step of the reservoir simulation using the locally discretized version of the spatial reservoir model to generate simulation results for the second time”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 13: The prior art of Janiga et al. (“Performance of Nature Inspired Optimization Algorithms for Polymer Enhanced Oil Recovery Process”) discloses polymer flooding as an enhanced oil recovery process for reservoirs, surrogate models created based on simulation results, a reservoir model discretized into grid blocks and includes five layers and wells, Nwachukwu et al. (“Machine Learning-Based Optimization of Well Locations and WAG Parameters under Geologic Uncertainty”) discloses discretizing a space based on a mesh of a defined size, data observations for waterfloods, Li et al. (WO 2012015516 A1) discloses using machine learning, a fine grid model corresponding to coarse grid cells, using training simulation to simulate the fine grid model, and Armacanqui et al. (“The Use of an Operational Filter Boosted Artificial Neural Network for Selection of Enhanced Oil Recovery Technique”) discloses using artificial neural network (ANN) to identify the best Enhanced Oil Recovery technique based on field rock and fluid properties.
However, none of the references taken either alone or in combination with the prior art of record discloses a system of operating a reservoir simulator comprising: 
“predict a position of the front for a subsequent time step for a corresponding second time using a trained machine model; 
discretize the spatial reservoir model locally at the predicted position of the front to generate a locally discretized version of the spatial reservoir model; and 
perform a time step of the reservoir simulation using the locally discretized version of the spatial reservoir model to generate simulation results for the second time”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 14: The prior art of Janiga et al. (“Performance of Nature Inspired Optimization Algorithms for Polymer Enhanced Oil Recovery Process”) discloses polymer flooding as an enhanced oil recovery process for reservoirs, surrogate models created based on simulation results, a reservoir model discretized into grid blocks and includes five layers and wells, Nwachukwu et al. (“Machine Learning-Based Optimization of Well Locations and WAG Parameters under Geologic Uncertainty”) discloses discretizing a space based on a mesh of a defined size, data observations for waterfloods, Li et al. (WO 2012015516 A1) discloses using machine learning, a fine grid model corresponding to coarse grid cells, using training simulation to simulate the fine grid model, and Armacanqui et al. (“The Use of an Operational Filter Boosted Artificial Neural Network for Selection of Enhanced Oil Recovery Technique”) discloses using artificial neural network (ANN) to identify the best Enhanced Oil Recovery technique based on field rock and fluid properties.
However, none of the references taken either alone or in combination with the prior art of record discloses one or more non-transitory computer-readable storage media for operating a reservoir simulator comprising: 
“predict a position of the front for a subsequent time step for a corresponding second time using a trained machine model; 
discretize the spatial reservoir model locally at the predicted position of the front to generate a locally discretized version of the spatial reservoir model; and 
perform a time step of the reservoir simulation using the locally discretized version of the spatial reservoir model to generate simulation results for the second time”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 9, 2022